Per Curiam.

It is not necessary to decide whether the deed and bond constituted a mortgage ; for if they did as between the plaintiff and Nehemiah Newhall, they bad not that operation in regard to third persons, as the bond was not recorded. The statute .is clear, that a bond of defeasance must be put upon record in order to prevent an attachment.1 The single fact that the plaintiff was in possession, will not justify an inference that the defendants had notice of the bond, the plaintiff having been the original owner of 'the land.

Plaintiff nonsuit.


 See Revised Stat. c. 59, § 27.